

EXHIBIT 10.67


SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Agreement”) is dated as of December 14, 2009, and
is by and between Wits Basin Precious Minerals Inc., a Minnesota corporation
(“Wits Basin”), Hunter Bates Mining Corporation, a Minnesota corporation
(“Hunter Bates”), Gregory Gold Producers, Inc., a Colorado corporation (“Gregory
Gold”; and collectively with Wits Basin and Hunter Bates, the “Debtors” and each
individually, a “Debtor”) and Kenglo One, Ltd., a company incorporated under the
laws of Jersey, its successors and assigns (together with its successors and
assigns, “Secured Party”).
 
RECITALS
 
The following recitals are a material part of this Agreement.
 
A.           Wits Basin and Secured Party are parties to that certain Loan
Agreement dated of even date herewith (the “Loan Agreement”), pursuant to which,
among other things, Wits Basin has issued a Secured Promissory Note dated of
even date herewith in favor of Secured Party in a principal amount of
US$5,000,000 (the “Secured Note”).  All capitalized terms used in this Agreement
without definition have the definitions given to them in the Loan Agreement.
 
B.           Pursuant to a prior financing with China Gold, LLC (“China Gold”),
the Debtors have entered into a security agreement with China Gold whereby the
Debtors have granted China Gold a security interest in certain of their
respective assets.  As of the date of this Agreement, Hunter Bates and Gregory
Gold are indirect, majority-owned subsidiaries of Wits Basin.
 
C.           As a condition to Secured Party’s agreement to extend credit to
Wits Basin under the Secured Note, Secured Party has required the execution and
delivery of this Agreement by Debtors to provide Secured Party a security
interest that is pari passu with China Gold.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing facts and premises hereby made
a part of this Agreement, the mutual promises hereinafter set forth and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties, Debtors and Secured Party agree as follows:
 
1.           Grant of Security Interest.  Each Debtor hereby grants to Secured
Party a present and continuing security interest (the “Security Interest”) in
all of such Debtor’s right, title and interest in and to all personal property
of Debtor and all products and proceeds thereof, whether now owned or
hereinafter acquired, including the following (collectively, the “Collateral”):
 
(a)           All inventory, of every type and description, now owned or
hereafter acquired by Debtor, including inventory consisting of whole goods,
spare parts or components, supplies or materials and inventory acquired, held or
furnished for sale, for lease or under service contracts or for manufacture or
processing, or any other purpose, and wherever located.
 
(b)           All warehouse receipts, bills of lading and other documents of
title of every type and description now owned or hereafter acquired by Debtor.

 
1

--------------------------------------------------------------------------------

 
 
(c)           All of Debtor’s accounts, now existing or hereafter arising,
including each and every right of Debtor to the payment of money, whether such
right to payment now exists or hereafter arises, whether such right to payment
arises out of a sale, lease or other disposition of goods or other property, out
of a rendering of services, out of a loan, out of the overpayment of taxes or
other liabilities, or any other transaction or event, whether such right to
payment is created, generated or earned by Debtor or by some other person whose
interest is subsequently transferred to Debtor, whether such right to payment is
or is not already earned by performance, and howsoever such right to payment may
be evidenced (including, without limitation, that certain Promissory Note of
CGMR BVI in favor of Wits Basin in the principal amount of $4,800,000), together
with all other rights and interests (including all liens, security interests and
guaranties) which Debtor may at any time have by law or agreement against any
account debtor or other person obligated to make any such payment or against any
property of such account debtor or other person; all contract rights, chattel
papers, bonds, notes and other debt instruments, and all loans and obligations
receivable, tax refunds and other rights to payment in the nature of general
intangibles; all checking accounts, savings accounts and other depository
accounts and all savings certificates and certificates of deposit maintained
with or issued by any bank or financial institution.
 
(d)           All equipment, now owned or hereafter acquired by Debtor and all
fixtures of every type and description now owned or hereafter acquired by
Debtor, including (without limitation) all present and future machinery,
vehicles, furniture, fixtures, manufacturing equipment, shop equipment, office
and recordkeeping equipment, parts, tools, supplies and all other goods (except
inventory) used or bought for use by Debtor for any business or enterprise;
including (without limitation) all goods that are or may be attached or affixed
or otherwise become fixtures upon any real property; and including specifically
(without limitation) the goods described in any equipment schedule or list
herewith or hereafter furnished to Secured Party by Debtor, all accessions
attachments, parts and repairs now or hereafter attached or affixed or used in
connection with equipment, all substitutions and replacements thereof, and all
like or similar property now owned or hereafter acquired by Debtor.  (No such
schedule or list need be furnished in order for the security interest granted
herein to be valid as to all of Debtor’s equipment.)
 
(e)           All investment property, whether now owned or hereafter acquired
by Debtor, including (without limitation) all securities, security entitlements,
securities accounts, commodity contracts, commodity accounts, stocks, bonds,
mutual fund shares, money market shares and U.S. Government securities,
including, subject to the limitations and/or exclusions below, all investment
property and general intangibles respecting ownership and/or other equity
interests of Debtor in each wholly-owned, majority-owned or minority owned
subsidiary, including, without limitation, the shares of capital stock and the
other equity interests listed on Schedule A hereto (as the same may be modified
from time to time pursuant to the terms hereof, the “Pledged Securities”), and
any other shares of capital stock and/or other equity interests of any other
direct or indirect subsidiary of any Debtor obtained in the future, and, in each
case, all certificates representing such shares and/or equity interests and, in
each case, all rights, options, warrants, stock, other securities and/or equity
interests that may hereafter be received, receivable or distributed in respect
of, or exchanged for, any of the foregoing and all rights arising under or in
connection with the Pledged Securities, including, but not limited to, all
dividends, interest and cash (“Future Rights”). Notwithstanding the foregoing,
the Secured Party acknowledges and agrees that 1,839,000 shares of common stock
of Standard Gold, Inc. (f/k/a Princeton Acquisitions, Inc.) held by Wits Basin
shall be excluded from the Collateral and the Pledged Securities.

 
2

--------------------------------------------------------------------------------

 

(f)           All general intangibles of every type and description now owned or
hereafter acquired by Debtor, including (without limitation) all present and
future intellectual property, proprietary rights, foreign and domestic patents,
patent applications, trademarks, trademark applications, service marks, service
mark applications, trade dress, mask works, copyrights, trade names, trade
secrets, shop drawings, engineering drawings, blueprints, specifications, parts
lists, manuals, operating instructions, customer or supplier lists and
contracts, licenses, permits, franchises, the right to use Debtor’s corporate
name, and the goodwill of Debtor’s business.
 
(g)           All instruments, chattel paper, deposit accounts, documents,
goods, letter-of-credit rights, letters of credit, all sums on deposit in any
collateral account, and any items in any lockbox, now existing or hereafter
arising, and any money or other assets of Debtor that come into the possession,
custody or control of Secured Party.
 
For purposes of this Agreement, “Account”, “Account Debtor”, “Chattel Paper”,
“Commercial Tort Claims”, “Deposit Account”, “Document”, “Equipment”,
“Fixtures”, “General Intangibles”, “Instrument”, “Inventory”, “Investment
Property”, “Letter-of-Credit Rights”, “Proceeds” and “Supporting Obligations”
shall have the meanings set forth in the Minnesota Uniform Commercial Code, as
amended from time to time, and such meanings shall automatically change at the
time that any amendment to the Minnesota Uniform Commercial Code, which changes
such meanings, shall become effective.  For purposes of this Agreement, such
terms may be capitalized, even if not capitalized in the Minnesota Uniform
Commercial Code, provided, that if any additional goods, property or rights
shall be included in such terms under Article 2 thereof, such terms shall be
construed to include such additional goods, property or rights. To the extent
that the Uniform Commercial Code does not apply to any item of the Collateral,
it is the intention of the parties and this Agreement that Secured Party have a
common law pledge or collateral assignment of such item of Collateral.


2.           Security for Obligations.  This Agreement secures the payment and
performance of all obligations of Wits Basin under the Loan Agreement and the
Secured Note (collectively, the “Investment Documents”; and all such obligations
collectively referred to herein as the “Obligations”), and Hunter Bates and
Gregory Gold each hereby absolutely and unconditionally guarantee to Secured
Party the full and prompt payment of the Obligations when due to the extent of
the value of each such Debtor’s Collateral.
 
3.           Delivery and Registration of Pledged Securities.  With respect to
each Debtor:
 
(a)           All certificates or instruments representing or evidencing the
Pledged Securities shall be promptly delivered by Debtor to Secured Party or
Secured Party’s designees pursuant to this Agreement at a location designated by
Debtor and shall be held by or on behalf of Secured Party pursuant to this
Agreement, and shall be in suitable form for transfer by delivery, or shall be
accompanied by a duly executed instrument of transfer or assignment in blank, in
form and substance satisfactory to Secured Party.
 
(b)           Upon the occurrence and during the continuance of an Event of
Default, Secured Party shall have the right, at any time in its discretion and
without notice to Debtor, to transfer to or to register on the books of a
subsidiary of Debtor of which Pledged Securities are held (or of any other
person maintaining records with respect to the Pledged Securities) in the name
of Secured Party or any of its nominees any or all of the Pledged
Securities.  In addition, Secured Party shall have the right at any time to
exchange certificates or instruments representing or evidencing Pledged
Securities for certificates or instruments of smaller or larger
denominations.  Notwithstanding the foregoing, in the event this Section 3(b) is
applicable to Wits Basin’s equity interest in CGMR BVI (as defined below in
Section 3(f), Secured Party’s rights shall be subject to the execution and
delivery to CGMR BVI of a signed Deed of Adherence (as defined in the
Shareholders’ Agreement (as defined in Section 3(f)), which Secured Party
undertakes to execute.

 
3

--------------------------------------------------------------------------------

 
 
(c)           If, at any time and from time to time, any Pledged Securities
(including any certificate or instrument representing or evidencing any Pledged
Securities) is in the possession of a person other than Secured Party, China
Gold (who, pursuant to the terms of an intercreditor agreement with Secured
Party has agreed or will agree to hold Pledged Securities for the benefit of
Secured Party) or Debtor (each, a “Holder”), then Debtor shall immediately, at
Secured Party’s option, either cause such Pledged Securities to be delivered
into Secured Party’s or China Gold’s possession, or cause such Holder to enter
into a control agreement, in form and substance satisfactory to Secured Party,
and take all other steps deemed necessary by Secured Party to perfect the
security interest of Secured Party in such Pledged Securities, all pursuant to
Sections 9-106 and 9-313 of the Uniform Commercial Code or other applicable law
governing the perfection of Secured Party’s security interest in the Pledged
Securities in the possession of such Holder.
 
(d)           Any and all Pledged Securities (including dividends, interest, and
other cash distributions relating to such Pledged Securities) at any time
received or held by Debtor shall be so received or held in trust for Secured
Party, shall be segregated from other funds and property of Debtor and shall be
forthwith delivered to Secured Party in the same form as so received or held,
with any necessary endorsements; provided that cash dividends or distributions
received by Debtor may be retained by Debtor subject to an Event of Default.
 
(e)           If at any time, and from time to time, any Pledged Securities
consists of an uncertificated security or a security in book entry form, then
Debtor shall immediately cause such Pledged Securities to be registered or
entered, as the case may be, in the name of Secured Party, or otherwise cause
Secured Party’s security interest thereon to be perfected in accordance with
applicable law.
 
(f)           So long as no Event of Default shall have occurred and be
continuing, Debtor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Pledged Securities or any part thereof for
any purpose not inconsistent with the terms of the Investment Documents and
shall be entitled to receive and retain any cash dividends or distributions paid
or distributed in respect of the Pledged Securities.  Upon the occurrence and
during the continuance of an Event of Default, all rights of Debtor to exercise
the voting and other consensual rights or receive and retain cash dividends or
distributions that it would otherwise be entitled to exercise or receive and
retain, as applicable pursuant to this Section 3(f), shall cease, and all such
rights shall thereupon become vested in Secured Party, who shall thereupon have
the sole right to exercise such voting or other consensual rights and to receive
and retain such cash dividends and distributions; provided that with respect to
Wits Basin and the exercise of any rights (including the right to receive and
retain dividends) relating to its equity interest in China Global Mining
Resources (BVI) Limited (registered number 1513743 in the British Virgin
Islands), and/or the subsidiary undertakings of CGMR BVI (“CGMR BVI”), such
rights shall be subject to the terms of that certain Shareholders’ Agreement
dated on March 17, 2009 by and between London Mining Plc (“London Mining”), Wits
Basin and CGMR BVI (the “Shareholders’ Agreement”).  Wits Basin shall execute
and deliver (or cause to be executed and delivered) to Secured Party all such
proxies and other instruments as Secured Party may reasonably request for the
purpose of enabling Secured Party to exercise the voting and other rights which
it is entitled to exercise and to receive the dividends and distributions that
it is entitled to receive and retain pursuant to the preceding sentence;
provided that with respect to exercise of any rights (including the right to
receive and retain dividends) relating to the equity interest in CGMR BVI, such
rights shall be subject to the terms of the Shareholders’ Agreement.

 
4

--------------------------------------------------------------------------------

 

4.           Acknowledgments of Secured Party.  Secured Party acknowledges and
agrees that, except with respect to the pledge of Wits Basin’s equity interest
in CGMR BVI and as consented to by London Mining, Secured Party has no security
interest in the assets of CGMR BVI and its subsidiary undertakings, including
any rights of CGMR BVI or its subsidiaries to acquire, hold or operate certain
mining properties in the People’s Republic of China.
 
5.           Release.   On completion of any acquisition of all or part of Wits
Basin’s equity interest in CGMR BVI by London Mining or a member of its Group
(as defined in the Shareholders’ Agreement) or a third party under the “Come
Along” provisions of the Shareholders’ Agreement undertaken in accordance with
the terms of the Shareholders’ Agreement (an “Acquisition”), Wits Basin’s equity
interest in CGMR BVI, or such part acquired, will automatically and irrevocably
be released and Secured Party agrees to take any further action (including the
execution, delivery and filing (as applicable) of any necessary documents or
agreements) necessary to effect such release, and shall, prior to the completion
of the Acquisition, deliver to CGMR BVI all documents and items held by Secured
Party pursuant to Section 3 of this agreement.
 
6.           Further Assurances.
 
(a)           Each Debtor agrees that it shall, from time to time and at its
sole expense, promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that Secured Party may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable Secured
Party to exercise and enforce its rights and remedies under this Agreement with
respect to any Collateral.  Without limiting the generality of the foregoing,
each Debtor shall: (i) if any Collateral is or shall become evidenced by any
promissory note or other instrument or any certificate or document of title or
the like, deliver and pledge to Secured Party such note, instrument, certificate
or document duly endorsed with recourse by Debtor, and accompanied by duly
executed instruments of transfer or assignment, all in form and content
satisfactory to Secured Party; (ii) with respect to Pledged Securities, at the
request of Secured Party, mark conspicuously each of its records pertaining to
the Pledged Securities with a legend, in form and substance reasonably
satisfactory to Secured Party, indicating that such Pledged Securities are
subject to the security interest granted by this Agreement; and (iii) execute
and file such financing or continuation statements, or amendments thereto, and
such other instruments or notices, as may be necessary or desirable, or as
Secured Party may request, in order to perfect and preserve the security
interests granted or purported to be granted hereby.
 
(b)           Each Debtor will furnish to Secured Party from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as Secured Party may
reasonably request from time to time, all in reasonable detail.
 
7.           Secured Party’s Duties.  The powers conferred on Secured Party
under this Agreement are solely to protect its interest in the Collateral and
shall not impose any duty upon it to exercise any such powers.  Except for the
safe custody of any Collateral in its possession and the accounting for monies
actually received by it under this Agreement, Secured Party shall have no duty
as to any Collateral or as to the taking of any necessary steps to preserve
rights against other parties or any other rights pertaining to any
Collateral.  Upon full and complete payment and performance of all of the
Obligations under the Investment Documents, Secured Party shall release the
Collateral of the liens created and granted under this Agreement and, at each
Debtor’s expense, execute and deliver to each such Debtor such documents as such
Debtor shall reasonably request to evidence such release.

 
5

--------------------------------------------------------------------------------

 

8.           Debtor Remains Liable.  Notwithstanding anything in this Agreement
to the contrary, (a) each Debtor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by Secured Party of any of its
rights under this Agreement shall not release such Debtor from any of its duties
or obligations under the contracts and agreements included in the Collateral,
and (c) Secured Party shall not have any obligation or liability under the
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall Secured Party be obligated to perform any of the obligations or duties
of such Debtor thereunder or to take any action to collect or enforce any claim
for payment assigned under this Agreement.
 
9.           Representations, Warranties and Agreements. Each Debtor hereby
represents, warrants and agrees as follows:
 
(a)           Title. Debtor (i) has absolute title to each item of Collateral in
existence on the date hereof, free and clear of all Liens except the Permitted
Liens, (ii) will have, at the time Debtor acquires any rights in the Collateral
hereafter arising, absolute title to, or valid leasehold interests in, each such
item of the Collateral, free and clear of all Liens except the Permitted Liens,
(iii) will keep all of the Collateral free and clear of all Liens ranking in
priority to or pari passu with Liens created by this Security Interest except
the Permitted Liens, and (iv) will defend the Collateral against all claims or
demands of all persons other than the Secured Party, China Gold and the holder
of any Permitted Lien.  Debtor will not sell or otherwise dispose of the
Collateral or any interest therein, outside the ordinary course of business,
without the prior written consent of the Secured Party.  For the purposes of
this Agreement, the term “Liens” means any security interest, mortgage, deed of
trust, pledge, lien, charge, encumbrance, title retention agreement or analogous
instrument or device, including the interest of each lessor under any
capitalized lease and the interest of any bondsman under any payment or
performance bond, in, of or on any assets or properties of a person, whether now
owned or hereafter acquired and whether arising by agreement or operation of
law, and the term “Permitted Liens” means (1) the Security Interest, (2) a pari
passu Lien in the Collateral held by China Gold that is in all respects equal
and identical to the Security Interest, (3) covenants, restrictions, rights,
easements and minor irregularities in title that do not materially interfere
with the Company’s business or operations as presently conducted; (4) liens for
taxes not yet delinquent or liens for taxes being contested in good faith and by
appropriate proceedings for which adequate reserves have been established, (5)
liens in respect of property or assets imposed by law which were incurred in the
ordinary course of business, such as carriers’, warehousemen’s, materialmen’s,
landlord’s and mechanics’ liens and other similar liens arising in the ordinary
course of business which are not delinquent or remain payable without penalty or
which are being contested in good faith and by appropriate proceedings and (6)
matters of record as of the date hereof, itemized on Schedule B hereof;
provided, however, that notwithstanding the foregoing, Secured party shall not
be subject to any Permitted Lien unless China Gold is also subject to the same
Permitted Lien.
 
(b)           Location of the Collateral.  As of the date hereof, the tangible
Collateral is located only in the state and at the address(es) identified on
Schedule C attached hereto.  Debtor will not permit any tangible Collateral to
be located in any state (and, if county filing is required, in any county) in
which a financing statement covering such Collateral is required to be, but has
not in fact been, filed in order to perfect the Security Interest.
 
(c)           Fixtures.  Except as otherwise set forth in any lease agreement
between Debtor and its landlord, Debtor will not permit any tangible Collateral
to become part of or to be affixed to any real property without first assuring
to the reasonable satisfaction of the Secured Party that the Security Interest
will be prior and senior to any Lien then held or thereafter acquired by any
mortgagee of such real property or the owner or purchaser of any interest
therein.

 
6

--------------------------------------------------------------------------------

 

(d)          Rights to Payment.  Each right to payment and each instrument,
document, chattel paper and other agreement constituting or evidencing the
Collateral is (or will be when arising, issued or assigned to the Secured Party)
the valid, genuine and legally enforceable obligation, subject to no defense,
setoff or counterclaim (other than those arising in the ordinary course of
business), of the account debtor or other obligor named therein or in Debtor’s
records pertaining thereto as being obligated to pay such obligation.  Debtor
will neither agree to any material modification or amendment nor agree to any
forbearance, release or cancellation of any such obligation, and will not
subordinate any such right to payment to claims of other creditors of such
account debtor or other obligor.
 
(e)          Commercial Tort Claims.  Promptly upon knowledge thereof, Debtor
will deliver to the Secured Party notice of any commercial tort claims it may
bring against any person, including the name and address of each defendant, a
summary of the facts, an estimate of Debtor’s damages, copies of any complaint
or demand letter submitted by Debtor, and such other information as the Secured
Party may request.  Upon request by the Secured Party, Debtor will grant the
Secured Party a security interest in all commercial tort claims it may have
against any person.
 
(f)          Miscellaneous Covenants.  Debtor will:
 
(1)           keep all tangible Collateral in good repair, working order and
condition, normal depreciation excepted;
 
(2)           promptly pay all taxes and other governmental charges levied or
assessed upon or against any Collateral or upon or against the creation,
perfection or continuance of the Security Interest;
 
(3)           at all reasonable times, permit the Secured Party or its
representatives to examine or inspect any Collateral, wherever located, and to
examine, inspect and copy Debtor’s books and records pertaining to the
Collateral and its business and financial condition and to send and discuss with
account debtors and other obligors requests for verifications of amounts owed to
Debtor;
 
(4)           keep accurate and complete records pertaining to the Collateral
and pertaining to Debtor’s business and financial condition and submit to the
Secured Party such periodic reports concerning the Collateral and Debtor’s
business and financial condition as the Secured Party may from time to time
reasonably request;
 
(5)           promptly notify the Secured Party of any material loss of or
material damage to any Collateral or of any material adverse change known to
Debtor pertaining to the prospect of payment of any sums due on or under any
instrument, chattel paper, or account constituting the Collateral;
 
(6)           from time to time execute such financing statements as the Secured
Party may reasonably require in order to perfect the Security Interest
(including, without limitation, any filings with the United States Patent and
Trademark Office, Copyright or other Intellectual Property filings and any
filings of financing or continuation statements under the UCC) in order to
create, preserve, upgrade in rank (to the extent required hereby), perfect,
confirm or validate the Security Interest or to enable the Secured Party to
obtain the full benefits of this Agreement, or to enable the Secured Party to
exercise and enforce any of its rights, powers and remedies hereunder with
respect to any of the Collateral and, if any Collateral consists of a motor
vehicle, execute such documents as may be required to have the Security Interest
properly noted on a certificate of title;

 
7

--------------------------------------------------------------------------------

 
 
(7)           with respect to the Pledged Securities, to the extent it may
lawfully do so, use its best efforts to prevent any subsidiary of Debtor of
which Pledged Securities are held from issuing Future Rights or Proceeds; and
 
(8)           upon receipt by Debtor of any material notice, report, or other
communication from a subsidiary of Debtor of which Pledged Securities are held
or any Holder relating to all or any part of the Pledged Securities, deliver
such notice, report or other communication to Secured Party as soon as possible,
but in no event later than five (5) days following the receipt thereof by
Debtor.
 
(9)           pay when due or reimburse the Secured Party on demand for all
costs of collection of any of the Obligations and all other out-of-pocket
expenses (including, in each case, all reasonable attorneys’ fees) incurred by
the Secured Party in connection with the creation, perfection, satisfaction,
protection, defense or enforcement of the Security Interest or the creation,
continuance, protection, defense or enforcement of this Agreement or any or all
of the Obligations, including expenses incurred in any litigation or bankruptcy
or insolvency proceedings; and
 
(10)           not use or keep any Collateral, or permit it to be used or kept,
for any unlawful purpose or in violation of any federal, state or local law,
statute or ordinance.
 
(g)          The Secured Party’s Right to Take Action.  Debtor authorizes the
Secured Party to file from time to time where permitted by law, such financing
statements against the Collateral described as “all of Debtor’s assets” as the
Secured Party deems necessary or useful to perfect the Security
Interest.  Debtor will not amend any financing statements in favor of the
Secured Party, except as permitted by law.  Further, if Debtor at any time fails
to perform or observe any agreement contained in Section 9(f), and if such
failure continues for a period of 10 days after the Secured Party gives Debtor
written notice thereof (or, in the case of the agreements contained in clauses
(6) and (9) of Section 9(f), immediately upon the occurrence of such failure,
without notice or lapse of time), the Secured Party may (but need not) perform
or observe such agreement on behalf and in the name, place and stead of Debtor
(or, at the Secured Party’s option, in the Secured Party’s own name) and may
(but need not) take any and all other actions which the Secured Party may
reasonably deem necessary to cure or correct such failure (including, without
limitation, the payment of taxes, the satisfaction of security interests, liens,
or encumbrances, the performance of obligations under contracts or agreements
with account debtors or other obligors, the procurement and maintenance of
insurance, the execution of financing statements, the endorsement of
instruments, and the procurement of repairs or transportation); and, except to
the extent that the effect of such payment would be to render any loan or
forbearance of money usurious or otherwise illegal under any applicable law,
Debtor shall thereupon pay the Secured Party on demand the amount of all moneys
expended and all costs and expenses (including reasonable attorneys’ fees)
incurred by the Secured Party in connection with or as a result of the Secured
Party’s performance or observation of such agreements or any actions taken
thereunder, together with interest thereon from the date expended or incurred by
the Secured Party at the highest rate then applicable to any of the
Obligations.  To facilitate the performance or observance by the Secured Party
of such agreements of Debtor, Debtor hereby irrevocably appoints (which
appointment is coupled with an interest) the Secured Party, or its delegate, as
the attorney-in-fact of Debtor with the right (but not the duty) from time to
time to create, prepare, complete, execute, deliver, endorse or file, in the
name and on behalf of Debtor, any and all instruments, documents, control
agreements, financing statements, applications for insurance and other
agreements and writings required to be obtained, executed, delivered or endorsed
by Debtor under this Section 9 and Section 10, including: (i) to receive,
indorse, and collect all instruments made payable to Debtor representing any
dividend, interest payment or other distribution in respect of the Pledged
Securities or any part thereof to the extent permitted under this Agreement and
to give full discharge for the same and to execute and file governmental
notifications and reporting forms; or (ii) to arrange for the transfer of the
Pledged Securities on the books of a subsidiary of Debtor of which Pledged
Securities are held or any other person to the name of Secured Party or to the
names of Secured Party’s nominees.  In addition to the designation of Secured
Party as Debtor’s attorneys-in-fact, Debtor by this Agreement irrevocably
appoints Secured Party as Debtor’s agents and attorneys-in-fact to make, execute
and deliver after the occurrence and during the continuance of an Event of
Default any and all documents and writings which may be necessary or appropriate
for approval of, or be required by, any regulatory authority located in any
city, county, state or country where Debtor or any subsidiary of Debtor of which
Pledged Securities are held engage in business, in order to transfer or to more
effectively transfer any of the Pledged Securities or otherwise enforce Secured
Party’s rights under this Agreement.

 
8

--------------------------------------------------------------------------------

 
 
Debtor shall pay the costs of, or incidental to, any recording or filing of any
financing statements, financing statement amendments or continuation statements
concerning the Collateral.
 
10.          Rights of the Secured Party.
 
 (a)           Account Verification. At any time and from time to time, whether
before or after an Event of Default, the Secured Party may send or require a
Debtor to send requests for verification of Accounts to account debtors and
other obligors.  The Secured Party may also at any time and from time to time
telephone account debtors and other obligors to verify accounts.
 
 (b)           Direct Collection.  At any time after the occurrence and during
the continuation of an Event of Default, the Secured Party may notify any
account debtor, or any other person obligated to pay any amount due, that such
chattel paper, Account, or other right to payment has been assigned or
transferred to the Secured Party for security and shall be paid directly to the
Secured Party.  At any time after the Secured Party or any Debtor gives such
notice to an account debtor or other obligor, the Secured Party may (but need
not), in its own name or in such Debtor’s name, demand, sue for, collect or
receive any money or property at any time payable or receivable on account of,
or securing, any such chattel paper, Account, or other right to payment, or
grant any extension to, make any compromise or settlement with or otherwise
agree to waive, modify, amend or change the obligations (including collateral
obligations) of any such account debtor or other obligor.
 
11.          Assignment of Insurance.  Each Debtor hereby assigns to the Secured
Party, as additional security for the payment of the Obligations, any and all
moneys (including, but not limited to, proceeds of insurance and refunds of
unearned premiums) due or to become due under, and all other rights of such
Debtor under or with respect to any and all policies of insurance covering the
Collateral, and such Debtor hereby directs the issuer of any such policy to pay
any such moneys directly to the Secured Party.  After the occurrence and during
the continuation of an Event of Default, the Secured Party may (but need not),
in its own name or in such Debtor’s name, execute and deliver proofs of claim,
receive all such moneys, endorse checks and other instruments representing
payment of such moneys, and adjust, litigate, compromise or release any claim
against the issuer of any such policy.

 
9

--------------------------------------------------------------------------------

 

12.         Events of Default.  Each of the following occurrences (subject to
any applicable grace periods) shall constitute an Event of Default under this
Agreement (herein called an “Event of Default”):  (i)  Wits Basin shall fail to
pay any or all of the Obligations when due or, if payable on demand, on demand;
or (ii)  the occurrence of an “Event of Default” as defined under any Investment
Document; or (iii) payment of any substantial indebtedness of Wits Basin, other
than the Obligations, shall be demanded or the maturity of any such indebtedness
shall be accelerated, or any precondition or circumstance permitting any
creditor of Wits Basin, acting individually or with the consent of other
creditors, to accelerate the maturity of any such indebtedness shall have
occurred (for this purpose indebtedness shall be deemed substantial if it
exceeds $50,000); or (iv) Wits Basin shall become insolvent or shall commit an
act of bankruptcy under the United States Bankruptcy Act, or shall file or have
filed against it, voluntarily or involuntarily, a petition in bankruptcy or for
reorganization or for the adoption of an arrangement or plan under the United
States Bankruptcy Code or shall procure or suffer the appointment of a receiver
for any substantial portion of its properties, or shall initiate or have
initiated against it, voluntarily or involuntarily, any act, process or
proceeding under any insolvency law or other statute or law providing for the
modification or adjustment of the rights of creditors.
 
13.         Remedies.  If any Event of Default shall have occurred and be
continuing:
 
(a)           Secured Party shall have the right pursuant to the applicable
Uniform Commercial Code (or pursuant to applicable law for any Collateral not
subject to the Uniform Commercial Code) to declare all unmatured Obligations to
be immediately due and payable, and the same shall thereupon be immediately due
and payable, without presentment or other notice or demand, exercise and enforce
any or all rights and remedies available upon default to a secured party under
the UCC, including, but not limited to, the right to take possession of any
Collateral, proceeding without judicial process or by judicial process (without
a prior hearing or notice thereof, which Debtor hereby expressly waives), and
(i) to require each Debtor to assemble the Collateral, at Debtor’s expense, and
make it available to Secured Party at a place designated by Secured Party which
is reasonably convenient to both parties, and (ii) to enter any of the premises
of any Debtor or wherever any of the Collateral shall be located, and to keep
and store the same on such premises until sold or otherwise realized upon (and
if such premises are the property of such Debtor, such Debtor agrees not to
charge Secured Party for storage thereof).
 
(b)           Secured Party shall have the right to sell or otherwise dispose of
all or any Collateral at public or private sale or sales, with such notice as
may be required by law, all as Secured Party, in its sole discretion, may deem
advisable.  Each Debtor agrees that ten (10) days written notice to such Debtor
of any public or private sale or other disposition of such Collateral shall be
reasonable notice thereof, and such sale shall be at such locations as Secured
Party may designate in such notice.  Secured Party shall have the right to
conduct such sales on such Debtor’s premises, without charge therefor.  All
public or private sales may be adjourned from time to time in accordance with
applicable law.  Secured Party shall have the right to sell, lease or otherwise
dispose of such Collateral, or any part thereof, for cash, credit or any
combination thereof, and Secured Party may purchase all or any part of such
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of such purchase price, may set off the amount of such price
against the Obligations.
 
(c)           Debtors by this Agreement acknowledge that the sale by Secured
Party of any Pledged Securities pursuant to the terms hereof in compliance with
the Securities Act of 1933 as now in effect or as hereafter amended, or any
similar statute hereafter adopted with similar purpose or effect (the
“Securities Act”), as well as applicable “Blue Sky” or other state securities
laws may require strict limitations as to the manner in which Secured Party or
any subsequent transferee of the Pledged Securities may dispose thereof. Debtors
acknowledge and agree that in order to protect Secured Party’s interest it may
be necessary to sell the Pledged Securities at a price less than the maximum
price attainable if a sale were delayed or were made in another manner, such as
a public offering under the Securities Act. Each such Debtor has no objection to
sale in such a manner and agrees that Secured Party shall have no obligation to
obtain the maximum possible price for the Pledged Securities. Without limiting
the generality of the foregoing, such Debtor agrees that upon the occurrence and
during the continuation of an Event of Default, Secured Party may, subject to
applicable law, from time to time attempt to sell all or any part of the Pledged
Securities by a private placement, restricting the bidders and prospective
Secured Party to those who will represent and agree that they are purchasing for
investment only and not for distribution. In so doing, Secured Party may solicit
offers to buy the Pledged Securities or any part thereof for cash from a limited
number of investors reasonably believed by Secured Party to be institutional
investors or other accredited investors who might be interested in purchasing
the Pledged Securities. If Secured Party shall solicit such offers, then the
acceptance by Secured Party of one of the offers shall be deemed to be a
commercially reasonable method of disposition of the Pledged Securities.

 
10

--------------------------------------------------------------------------------

 
 
Each Debtor acknowledges that there is no adequate remedy at law for failure by
it to comply with the provisions of this Section and that such failure would not
be adequately compensable in damages, and therefore agrees that its agreements
contained in this Section may be specifically enforced.
 
(d)           Secured Party may exercise with respect to the Collateral all of
the rights and remedies (i) provided for in this Agreement, (ii) provided under
the Loan Agreement or under the other Investment Documents, (iii) afforded to a
secured party upon a default under the Uniform Commercial Code, or (iv)
otherwise available at law or in equity.
 
14.         Indemnity and Expenses.
 
(a)           Each Debtor agrees to indemnify Secured Party from and against any
and all claims, losses and liabilities arising out of or relating to this
Agreement or any of the Obligations (including enforcement of this Agreement and
Secured Party’s exercise of its rights and remedies under this Agreement),
unless such claims, losses and liabilities are caused solely by Secured Party’s
gross negligence or willful misconduct.
 
(b)           Each Debtor shall upon demand pay to Secured Party the amount of
any and all charges, costs, fees and expenses, including the reasonable fees and
disbursements of its counsel and of any experts and agents, that Secured Party
may incur following such Debtor’s default in connection with (i) the custody,
preservation, use of, or the sale of, collection from, or other realization
upon, any of the Collateral, (ii) the exercise or enforcement of any of the
rights of Secured Party under this Agreement, or (iii) the failure by such
Debtor to perform or observe any of the provisions of this Agreement.  All such
fees, expenses and disbursements shall be deemed Obligations secured by this
Agreement.
 
15.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota without regard to any choice
of law rule thereof giving effect to the laws of any other jurisdiction;
provided, however, that if the laws of another jurisdiction govern the method,
manner and procedure for foreclosure of Secured Party’s security interest in any
Collateral or the enforcement of Secured Party’s other remedies in respect of
any Collateral, then the laws of such jurisdiction shall govern to the extent
that the laws of such jurisdiction are different from or inconsistent with the
laws of Minnesota.
 
16.         Organizational Representations; UCC Filing Offices.
 
(a)           Wits Basin represents and warrants to Secured Party that (a) it is
a corporation incorporated under the laws of Minnesota, (b) its chief executive
office is located at 80 South Eighth Street, Suite 900, Minneapolis, Minnesota
55402-8773 and (c) its organizational identification number is 84-1236619.

 
11

--------------------------------------------------------------------------------

 
 
(b)           Hunter Bates represents and warrants to Secured Party that (a) it
is a corporation incorporated under the laws of Minnesota, (b) its chief
executive office is located at 80 South Eighth Street, Suite 900, Minneapolis,
Minnesota 55402-8773 and (c) its organizational identification number is
26-2543036.
 
(c)           Gregory Gold represents and warrants to Secured Party that (a) it
is a corporation incorporated under the laws of Colorado, (b) its chief
executive office is 11438 County Road 19, Ft. Lupton, CO 80321 and (c) its
organizational identification number is 56-2454853.
 
If any Debtor changes the address of its chief executive office, or its name,
identity, corporate structure or state of incorporation (without implying any
right of such Debtor to make any such change without the prior consent of
Secured Party), then, in each case, such Debtor shall give Secured Party not
less than ten (10) Business Days prior written notice thereof.


17.         Miscellaneous.
 
(a)           The mere delay or failure to act shall not preclude the exercise
or enforcement of any of the Secured Party’s rights or remedies.  All rights and
remedies of the Secured Party shall be cumulative and may be exercised
singularly or concurrently, at the Secured Party’s option, and the exercise or
enforcement of any one such right or remedy shall neither be a condition to nor
bar the exercise or enforcement of any other.  The Secured Party’s duty of care
with respect to the Collateral in its possession (as imposed by law) shall be
deemed fulfilled if the Secured Party exercises reasonable care in physically
safekeeping such Collateral or, in the case of any Collateral in the custody or
possession of a bailee or other third person, exercises reasonable care in the
selection of the bailee or other third person, and the Secured Party need not
otherwise preserve, protect, insure or care for any Collateral.  The Secured
Party shall not be obligated to preserve any rights of any Debtor may have
against prior parties, to realize on the Collateral at all or in any particular
manner or order, or to apply any cash proceeds of Collateral in any particular
order of application.  All representations and warranties contained in this
Agreement shall survive the execution, delivery and performance of this
Agreement and the creation and payment of the Obligations.
 
(b)           No amendment or waiver of any provision of this Agreement nor
consent to any departure by any Debtor from the terms or provisions of this
Agreement, shall in any event be effective unless it shall be in writing and
signed by the party against whom enforcement of such amendment, waiver or
consent is sought, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
 
(c)           The paragraph and section headings in this Agreement are solely
for convenience and shall not be deemed to limit or otherwise affect the meaning
or construction of any part of this Agreement.  This Agreement shall be
construed without regard to any presumption or rule requiring construction
against the party causing such document or any portion thereof to be
drafted.  The section and other headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect any of the terms of
this Agreement.  Any pronoun used in this Agreement shall be deemed to cover all
genders.  The terms “include”, “including” and similar terms shall be construed
as if followed by the phrase “without being limited to.”  The term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision or section of this Agreement.  An Event of Default
shall “continue” or be “continuing” until such Event of Default has been waived
in writing by.

 
12

--------------------------------------------------------------------------------

 
 
(d)           If any provision or provisions of this Agreement shall be
unlawful, then such provision or provisions shall be null and void, but the
remainder of the Agreement shall remain in full force and effect and be binding
on the parties.
 
(e)           This Agreement may be validly executed and delivered by fax or
other electronic transmission and in one or more counterpart signature pages by
different signatories thereto.
 
(f)           Any notice or demand that Secured Party may wish to give to any
Debtor shall be served upon it in the fashion prescribed for notices in Section
16 hereof at the address and facsimile number for Debtor set forth in the Loan
Agreement, and any notice or demand so sent shall be deemed to be served as set
forth in the Loan Agreement.
 
18.          Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY LAW, AND
AS SEPARATELY BARGAINED-FOR CONSIDERATION TO SECURED PARTY, DEBTORS HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY (WHICH SECURED PARTY ALSO WAIVES) IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR OTHERWISE
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER INVESTMENT DOCUMENTS, THE
OBLIGATIONS, THE COLLATERAL, SECURED PARTY’S CONDUCT IN RESPECT OF ANY OF THE
FOREGOING, ANY OTHER INVESTMENT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY, REGARDLIESS OF WHICH PARTY INITATES SUCH ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM.  TO EFFECTUATE THE FOREGOING, SECURED PARTY IS HEREBY GRANTED AN
IRREVOCABLE POWER OF ATTORNEY, COUPLED WITH AN INTEREST, TO FILE, AS
ATTORNEY-IN-FACT FOR SUCH DEBTOR, A COPY OF THIS AGREEMENT IN ANY COURT, AND THE
COPY OF THIS AGREEMENT SO FILED SHALL CONCLUSIVELY BE DEEMED TO CONSTITUTE SUCH
DEBTOR’S WAIVER OF TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR OTHERWISE
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER INVESTOR DOCUMENTS, THE
OBLIGATIONS, THE COLLATERAL OR SECURED PARTY’S CONDUCT IN RESPECT OF ANY OF THE
FOREGOING.
 
[Remainder of page intentionally left blank; signature page follows.]

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.


DEBTORS:
Wits Basin Precious Minerals Inc.,
 
a Minnesota corporation
     
By:
/s/ Stephen D. King
   
Stephen D. King, Chief Executive Officer
     
Hunter Bates Mining Corporation,
 
a Minnesota corporation
     
By:
/s/ Stephen D. King
   
Stephen D. King, Chief Executive Officer
     
Gregory Gold Producers, Inc.,
 
a Colorado corporation
     
By:
/s/ Stephen D. King
   
Stephen D. King, Chief Executive Officer
   
SECURED PARTY:
Kenglo One, Ltd.
 
a company incorporated under the laws of Jersey
     
By:
/s/ Ann Williams
   
Ann Williams, Director



SIGNATURE PAGE TO
SECURITY AGREEMENT
 
 
14

--------------------------------------------------------------------------------

 

SCHEDULE A


Pledged Securities


Name of Subsidiary
 
Jurisdiction
of
Organization
 
Type of
Interest
 
Number of
Shares/Units
(if applicable)
   
Certificate
Numbers
(if any)
   
Percentage of
Outstanding
Interests in
Subsidiary
                             
WITS BASIN PRECIOUS MINERALS
                                     
Standard Gold, Inc. (f/k/a Princeton Acquisitions, Inc.)1
 
Colorado
 
Common Stock
    18,584,544    

various
      85 %                                
Kwagga Gold (Barbados) Limited
 
Barbados
 
Common Shares
    1,884,615    
2
      35 %                                
China Global Mining Resources (BVI) Limited (1513743)
 
British Virgin Islands
 
Common Stock
 
100 B Shares
   
1
      50 %                                
HUNTER BATES MINING CORPORATION
                                             
Gregory Gold Producers, Inc.
 
Colorado
 
Common Stock
    100    
1
      100 %

 

--------------------------------------------------------------------------------

1 Security interest excludes 1,839,000 shares of common stock of Standard Gold
held by Wits Basin Precious Minerals Inc.

 

--------------------------------------------------------------------------------

 

SCHEDULE B


Permitted Liens


Wits Basin Precious Minerals


1.           All assets security interest to China Gold, LLC.


2.           Security interest in favor of Hawk Uranium Inc. with respect to
Wits Basin’s right to acquire the other 65% interest in Kwagga Gold (Barbados)
Limited.


Hunter Bates Mining Corporation


1.           Easements, or claims of easements, not shown by public records.


2.           Discrepancies, conflicts in boundary lines, shortage in area,
encroachments, and any facts which a correct survey and inspection of the land
would disclose, and which are not shown by the public records.


3.           Any water rights or claims or title to water, in, on or under the
land.


4.           The right of proprietor of a vein or lode to extract or remove his
ore should the same be found to penetrate or intersect the premises thereby
granted as reserved in United States Patent recorded on November 21, 1876, in
Book 62 at Page 287; and any and all assignments thereof or interest therein.
(Affects Parcel A-1)


5.           The right of proprietor of a vein or lode to extract or remove his
ore should the same be found to penetrate or intersect the premises thereby
granted as reserved in United States Patent recorded on August 7, 1879, in Book
68 at Page 349; and any and all assignments thereof or interest therein.
(Affects Parcel A-2)


6.           The right of proprietor of a vein or lode to extract or remove his
ore should the same be found to penetrate or intersect the premises thereby
granted as reserved in United States Patent recorded on June 20, 1872, in Book
53 at Page 277; and any and all assignments thereof or interest therein.(Affects
Parcel A-3)


7.           The right of proprietor of a vein or lode to extract or remove his
ore should the same be found to penetrate or intersect the premises thereby
granted as reserved in United States Patent recorded on August 24, 1874, in Book
58 at Page 74; and any and all assignments thereof or interest therein. (Affects
Parcels A-4 and A-5)


8.           The right of proprietor of a vein or lode to extract or remove his
ore should the same be found to penetrate or intersect the premises thereby
granted as reserved in United States Patent recorded on September 16, 1970, in
Book 268 at Page 311; and any and all assignments thereof or interest therein.
(Affects Parcel A-6)

 

--------------------------------------------------------------------------------

 


9.           The right of proprietor of a vein or lode to extract or remove his
ore should the same be found to penetrate or intersect the premises thereby
granted as reserved in United States Patent recorded on June 22, 1883, in Book
93 at Page 137; and any and all assignments thereof or interest therein.
(Affects Parcel A-7)


10.           The right of proprietor of a vein or lode to extract or remove his
ore should the same be found to penetrate or intersect the premises thereby
granted as reserved in United States Patent recorded in Book 246 at Page 437;
and any and all assignments thereof or interest therein. (Affects Parcel A-8)


11.           The right of proprietor of a vein or lode to extract or remove his
ore should the same be found to penetrate or intersect the premises thereby
granted as reserved in United States Patent recorded on November 6, 1871, in
Book 53 at Page 83; and any and all assignments thereof or interest therein.
(Affects Parcel A-9)


12.           The right of proprietor of a vein or lode to extract or remove his
ore should the same be found to penetrate or intersect the premises thereby
granted as reserved in United States Patent recorded on September 12, 1988, in
Book 296 at Page 419; and any and all assignments thereof or interest therein.
(Affects Parcel A-10)


13.           The right of proprietor of a vein or lode to extract or remove his
ore should the same be found to penetrate or intersect the premises thereby
granted as reserved in United States Patent recorded in Book 296 at Page 426;
and any and all assignments thereof or interest therein. (Affects Parcel A-11)


14.           The right of proprietor of a vein or lode to extract or remove his
ore should the same be found to penetrate or intersect the premises thereby
granted as reserved in United States Patent recorded on November 6, 1871, in
Book 53 at Page 80; and any and all assignments thereof or interest
therein.  (Affects Parcel B-1)


15.           The right of proprietor of a vein or lode to extract or remove his
ore should the same be found to penetrate or intersect the premises thereby
granted as reserved in United States Patent recorded on September 12, 1988, in
Book 393 at Page 333; and any and all assignments thereof or interest therein.
(Affects Parcel B-2)


16.           The right of proprietor of a vein or lode to extract or remove his
ore should the same be found to penetrate or intersect the premises thereby
granted as reserved in United States Patent recorded on December 16, 1881, in
Book 82 at Page 12; and any and all assignments thereof or interest therein.
(Affects Parcel B-3)


17.           The right of proprietor of a vein or lode to extract or remove his
ore should the same be found to penetrate or intersect the premises thereby
granted as reserved in United States Patent recorded on November 6, 1871, in
Book 53 at Page 77; and any and all assignments thereof or interest therein.
(Affects Parcel B-4)

 

--------------------------------------------------------------------------------

 
 
18.           The right of proprietor of a vein or lode to extract or remove his
ore should the same be found to penetrate or intersect the premises thereby
granted as reserved in United States Patent recorded on December 17, 1975, in
Book 296 at Page 413; and any and all assignments thereof or interest therein.
(Affects Parcel B-5)


19.           The right of proprietor of a vein or lode to extract or remove his
ore should the same be found to penetrate or intersect the premises thereby
granted as reserved in United States Patent recorded on February 28, 1892, in
Book 82 at Page 40; and any and all assignments thereof or interest therein.
(Affects Parcel B-6)


20.           Terms, agreements, provisions, conditions and obligations as
contained in the Mammoth Hill Project, State of Colorado, Division of Minerals
and Geology, Colorado Inactive Mine Reclamation Program, Consent for Right of
Entry for Reclamation Activities recorded on February 10, 1997 in Book 615 at
Page 240. (Affects Parcels B-3 and B-5.)


21.           Reservations contained in the Patent to the City of Central
recorded on July 21, 1876, in Book 62 at Page 193, as follows: “Providing that
no title shall be hereby acquired to any mine of gold, silver, cinnabar or
copper or to any valid mining claim or possession held under existing
laws.”  (Affects Parcels A-12, A-13 and A-14)


22.           The effect of the inclusion of the subject property in the Black
Hawk-Central City Sanitation District, as disclosed by the instrument recorded
July 26, 1968, in Book 259 at Page 288.


23.           The effect of the inclusion of portions of the subject property in
the Central City Business Improvement District, as disclosed by the instrument
recorded on May 21, 2003 at Reception No. 117343.


24.           Rights of co-tenants, including, but not limited to, the right of
partition. (Affects Parcel A-4).


25.           Exception of rights of way, if any, for existing roads, as
contained in the Deed from the County of Gilpin to William C. Russell, Jr.
recorded on January 22, 1970, in Book 26 at Page 297.  (Affects Parcel A-15).


26.           A one percent (1%) net smelter return royalty as granted to GSR
Goldsearch Resources (U.S.), Inc. by the deed recorded on August 15, 1996, in
Book 605 at Page 410, and any assignment thereof or interest therein. (Affects
Parcels A-1, A-4, A-5, A-6, A-7., A-8, A-10, A-11, A-12, A-13, A-14 and A-15 and
Parcels B-1, B-2, B-3, B-4 and B-5).


27.           Any question as to the size or location of the easements referred
to as Parcel B-7.


28.           A two percent (2%) net smelter return royalty as granted to
Kenneth Swaisland by the deed recorded on January 22, 2009, in Gilpin County,
Colorado, and any assignment thereof or interest therein.   (Affects Parcels
A-1, A-4, A-5, A-6, A-7., A-8, A-10, A-11, A-12, A-13, A-14 and A-15 and Parcels
B-1, B-2, B-3, B-4 and B-5).

 

--------------------------------------------------------------------------------

 


29.           Deed of Trust from Hunter Bates Mining Corporation, a Minnesota
corporation, to the Public Trustee of Gilpin County, for the benefit of George
E. Otten, securing an original principal indebtedness of Six Million Seven
Hundred Fifty Thousand Canadian Dollars (CND $6,750,000.00), and any other
amounts and/or obligations dated June 6, 2008, recorded on June 25, 2008 at
Reception No. 136731.


30.           Deed of Trust to Public Trustee, Mortgage, Security Agreement,
Assignment of Production and Proceeds, Financing Statement and Fixture Filing of
Hunter Bates Mining Corporation, as debtor, in favor of The Public Trustee of
Gilpin County, Colorado, as trustee f/b/o Cabo Drilling (America), Inc., as
secured party, securing principal indebtedness in the aggregate amount of
$511,589.59, and any other amounts and/or obligations pursuant to a Convertible
Debenture dated April 27, 2009.


31.           Secondary Deed of Trust and Security Agreement from Hunter Bates
Mining Corporation, a Minnesota corporation, to the Public Trustee of Gilpin
County, for the benefit of China Gold, LLC (as assignee of Platinum Long Term
Growth V, LLC) securing (i) an original principal indebtedness of One Million
Twenty Thousand Dollars (U.S.) pursuant to a senior secured convertible note of
Wits Basin Precious Minerals Inc. dated February 11, 2008, (ii) an original
principal indebtedness of One Hundred Ten Thousand Dollars (U.S.) pursuant to a
secured promissory note dated on or about July 10, 2008 and (iii) any other
amounts and/or obligations to China Gold, LLC under such notes, recorded on
September 15, 2008 at Reception No. 137375.

 

--------------------------------------------------------------------------------

 

SCHEDULE C


Location(s) of the Collateral


(1)  Wits Basin Precious Minerals Inc., with a legal address of 900 IDS Center,
80 South 8th Street, Minneapolis, MN 55402-8773.


(2) Hunter Bates Mining Corporation, with a legal address of 900 IDS Center, 80
South 8th Street, Minneapolis, MN 55402-8773 acquired the following assets:
land, buildings, equipment, mining claims and permits.  All assets are located
on the Bates-Hunter mining property, located at 422 Gregory Street, Central
City, CO 80427.


(3) Gregory Gold Producers, Inc., with a legal address of 11438 County Road 19,
Ft. Lupton, CO 80321, holds depreciable assets at 422 Gregory Street, Central
City, CO 80427.

 

--------------------------------------------------------------------------------

 